Title: To Thomas Jefferson from Chandler Price, 30 November 1804
From: Price, Chandler
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington CityPhilada. Novem 30t. 1804
                  
                  Under cover of a Letter from Joseph Ysnardi Esqr. of Cadiz. I have received a Bill loading for one butt Sherry Wine Shipped by him for your Account & risk  on the Ship Hindoston. Capt. McFarland this day arrived in this Port from Cadiz—By this vessel I also am to receive one Barrel Wine marked PX from Mr Ysnardi, which as well as the Butt he desires me to retire & hold at your disposal—
                  I have in course entered both Casks at the Custom House, and in a day or two shall have them in my Stores. where they will remain for your orders. 
                  I am with Sentiments of due respect, Sir Your Obed Sev
                  
                     Chand: Price 
                     
                  
               